                          Case 4:21-cv-05868-HSG Document 15 Filed 08/23/21 Page 1 of 5


                     1   LATHAM & WATKINS LLP
                         Matthew Rawlinson (SBN 231890)
                     2   Daniel R. Gherardi (SBN 317771)
                         140 Scott Drive
                     3   Menlo Park, California 94025
                         Telephone: +1.650.328.4600
                     4   Facsimile: +1.650.463.2600
                         matt.rawlinson@lw.com
                     5   daniel.gherardi@lw.com

                     6   Melanie Blunschi (SBN 234264)
                         505 Montgomery Street, Suite 2000
                     7   San Francisco, California 94111
                         Telephone: (415) 391-0600
                     8   Facsimile: (415) 395-8095
                         melanie.blunschi@lw.com
                     9
                         Attorneys for Defendants
                    10
                         [Additional Counsel on Signature Page]
                    11

                    12                              UNITED STATES DISTRICT COURT

                    13                          NORTHERN DISTRICT OF CALIFORNIA

                    14                                    OAKLAND DIVISION

                    15
                         STEVEN STREZSAK, Individually and on       CASE NO. 4:21-cv-05868-HSG
                    16   Behalf of All Others Similarly Situated,
                                                                    STIPULATION AND ORDER EXTENDING
                    17                    Plaintiff,                TIME TO RESPOND TO COMPLAINT
                                                                    AND CONTINUING CASE
                    18         v.                                   MANAGEMENT CONFERENCE
                                                                    DEADLINES
                    19   ARDELYX INC., MIKE RAAB, and
                         JUSTIN RENZ,                               (Civil L.R. 6-1, 6-2, 7-12)
                    20
                                          Defendants.
                    21

                    22

                    23

                    24

                    25

                    26

                    27

                    28

                                                                              STIP. AND ORDER TO EXTEND TIME TO
ATTORNEYS AT LAW                                                          RESPOND TO COMPLAINT & CONTINUE CMC
 SILICON VA LLE Y
                                                                                         CASE NO. 4:21-cv-05868-HSG
                           Case 4:21-cv-05868-HSG Document 15 Filed 08/23/21 Page 2 of 5


                     1           Plaintiff Steven Strezsak

                     2

                     3   and through their undersigned counsel, hereby stipulate and agree as follows and jointly request

                     4   that the Court enter the below Order approving this stipulation.

                     5           WHEREAS, on July 30, 2021, Plaintiff filed the above-captioned securities fraud class

                     6

                     7   which                                                                                                See

                     8   15 U.S.C. § 78u-4 et seq;

                     9           WHEREAS, the PSLRA provides for consolidation of any related actions and the

                    10   appointment of lead plaintiff and lead counsel, see 15 U.S.C. § 78u-4(a)(3), and further provides

                    11   that the appointment of lead plaintiff shall not be made until after a decision on any motion to

                    12   consolidate is rendered, 15 U.S.C. § 78u-4(a)(3)(B)(ii);

                    13           WHEREAS, the undersigned counsel for Defendants have waived service of the

                    14   summons and Complaint on behalf of each Defendant, subject to any defenses that any

                    15   Defendant may subsequently assert, including any defenses or objections as to personal

                    16   jurisdiction, forum, venue, or otherwise, all of which defenses are hereby preserved, except for

                    17   those related to the sufficiency of service;

                    18           WHEREAS, the Parties expect a consolidated complaint will be filed after the

                    19   determination of any lead plaintiff motion(s) in this action;

                    20           WHEREAS, Defendants anticipate filing a motion to dismiss the claims asserted against

                    21   them in response to the consolidated complaint;

                    22           WHEREAS, because of the special procedures specified in the PSLRA and the Northern

                    23                                                                                                 es Fraud

                    24   Class Actions contemplate (i) the consolidation of similar actions; (ii) appointment of lead

                    25   plaintiff; (iii) the filing of a single consolidated complaint by lead plaintiff and counsel to be

                    26   appointed by the Court, requiring Defendants to respond to the complaint prior to the filing of a

                    27   consolidated complaint would result in the needless expenditure of private and judicial resources;

                    28
                                                                             1
                                                                                        STIP. AND ORDER TO EXTEND TIME TO
ATTORNEYS AT LAW                                                                    RESPOND TO COMPLAINT & CONTINUE CMC
 SILICON VA LLE Y
                                                                                                   CASE NO. 4:21-cv-05868-HSG
                           Case 4:21-cv-05868-HSG Document 15 Filed 08/23/21 Page 3 of 5


                     1           WHEREAS, on August 2, 2021, the Court issued an Initial Case Management and

                     2   Scheduling Order with ADR Deadlines, setting the Initial Case Management Conference for this

                     3   action for November 2, 2021 (Dkt. No. 5);

                     4           WHEREAS, counsel for the Parties respectfully submit that good cause exists to

                     5   continue the existing November 2, 2021 Initial Case Management Conference and associated

                     6   deadlines until a date that is convenient for the Court following resolution of the anticipated

                     7   motion to dismiss.

                     8           IT IS ACCORDINGLY STIPULATED, by and between the undersigned counsel for the

                     9   Parties, that:

                    10           1.       Defendants have waived service of the summons and Complaint on behalf of each

                    11   Defendant, subject to any defenses that any Defendant may subsequently assert, including any

                    12   defenses or objections as to personal jurisdiction, forum, venue, or otherwise, all of which

                    13   defenses are hereby preserved, except for those related to the sufficiency of service.

                    14           2.

                    15   action is stayed pending appointment of a lead plaintiff and lead counsel.

                    16           3.       Within fourteen (14) days after the entry of an order appointing a lead plaintiff

                    17   and lead counsel in the action, the lead plaintiff and Defendants shall meet and confer and

                    18   propose a schedule to the Court for the filing of a consolidated complaint, or designation of an

                    19   operative complaint, and the response thereto.

                    20           4.       The Initial Case Management Conference scheduled for November 2, 2021 shall

                    21   be continued, along with all associated deadlines under the Federal Rules of Civil Procedure and

                    22   the Local Civil Rules for the United States District Court for the Northern District of California

                    23   and all associated ADR Multi-Option Program deadlines, until a date that is convenient for the

                    24   Court following resolution of the anticipated motion to dismiss.

                    25

                    26

                    27

                    28
                                                                             2
                                                                                        STIP. AND ORDER TO EXTEND TIME TO
ATTORNEYS AT LAW                                                                    RESPOND TO COMPLAINT & CONTINUE CMC
 SILICON VA LLE Y
                                                                                                   CASE NO. 4:21-cv-05868-HSG
                          Case 4:21-cv-05868-HSG Document 15 Filed 08/23/21 Page 4 of 5


                     1   Dated: August 20, 2021            Respectfully submitted,

                     2
                                                           LATHAM & WATKINS LLP
                     3
                                                           By /s/ Matthew Rawlinson
                     4
                                                              Matthew Rawlinson (SBN 231890)
                     5                                        Daniel R. Gherardi (SBN 317771)
                                                              140 Scott Drive
                     6                                        Menlo Park, California 94025
                                                              Telephone: (650) 328-4600
                     7                                        Facsimile: (650) 463-2600
                     8                                        matt.rawlinson@lw.com
                                                              daniel.gherardi@lw.com
                     9
                                                              Melanie Blunschi (SBN 234264)
                    10                                        505 Montgomery Street
                                                              Suite 2000
                    11                                        San Francisco, California 94111
                    12                                        Telephone: (415) 391-0600
                                                              Facsimile: (415) 395-8095
                    13                                        melanie.blunschi@lw.com

                    14                                        Attorneys for Defendants
                    15
                                                           SCOTT+SCOTT ATTORNEYS AT LAW LLP
                    16
                                                           By /s/ John T. Jasnoch
                    17                                        John T. Jasnoch (SBN 281605)
                                                              600 W. Broadway, Suite 3300
                    18
                                                              San Diego, California 92101
                    19                                        Telephone: (619) 233-4565
                                                              Facsimile: (619) 233-0508
                    20                                        jjasnoch@scott-scott.com
                    21                                        Thomas L. Laughlin, IV
                    22                                        (pro hac vice forthcoming)
                                                              Jonathan M. Zimmerman
                    23                                        (pro hac vice forthcoming)
                                                              The Helmsley Building
                    24                                        230 Park Avenue, 17th Floor
                                                              New York, New York 10169
                    25                                        Telephone: (212) 233-6444
                    26                                        Facsimile: (212) 233-6334
                                                              tlaughlin@scott-scott.com
                    27                                        jzimmerman@scott-scott.com

                    28                                        Attorneys for Plaintiff and the Proposed Class
                                                              3
                                                                         STIP. AND ORDER TO EXTEND TIME TO
ATTORNEYS AT LAW                                                     RESPOND TO COMPLAINT & CONTINUE CMC
 SILICON VA LLE Y
                                                                                    CASE NO. 4:21-cv-05868-HSG
                          Case 4:21-cv-05868-HSG Document 15 Filed 08/23/21 Page 5 of 5


                     1                              ORDER

                     2         PURSUANT TO STIPULATION, IT IS SO ORDERED.
                     3

                     4
                               8/23/2021
                         _____________________                         ________________________
                     5
                         Date                                          Hon. Haywood G. Gilliam, Jr.
                     6                                                 United States District Judge

                     7

                     8

                     9

                    10

                    11

                    12

                    13

                    14

                    15

                    16

                    17

                    18

                    19

                    20

                    21

                    22

                    23

                    24

                    25

                    26

                    27

                    28
                                                              4
                                                                       STIP. AND ORDER TO EXTEND TIME TO
ATTORNEYS AT LAW                                                   RESPOND TO COMPLAINT & CONTINUE CMC
 SILICON VA LLE Y
                                                                                  CASE NO. 4:21-cv-05868-HSG
